Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bill Kramer on 2/16/2022.

The claims have been amended as follows: 

1.    (Currently Amended)	A method of monitoring portable communication devices to analyze context data to maximize performance comprising:
	monitoring context data on a portable communication device of a user wherein context data comprises at least two of:
		time of day;
		location;
		signal strength of various communication forms;
		applications used;

		latency needed;
		battery usage;
	analyzing the context data;
determining an optimal connection characteristics based on the analysis of the context data;
receiving communication availability indications from a plurality of communication forms;
determining the communication characteristics of the communication forms wherein the communication characteristics comprise at least two of:
	latency;
	bandwidth;
	battery requirements;
	signal strength;
	error rate;
analyzing the communication characteristics;
comparing the communication characteristics to the optimal connection characteristics;
determining a best fit communication form; and
suggesting the best fit communication form be used;
wherein analyzing the context data comprises:
		analyzing the total battery drain considering other the context data at a point in time;
		analyzing the drain rate of the battery for specific apps considering the context data at the point in time;
		analyzing the bandwidth usage rate for the specific apps at the point in time;
		analyzing the latency rate required by the specific apps at the point in time;
		analyzing the current battery level at the point in time; and
	analyzing the battery drain by each communication form.

2. (Canceled).

3. (Canceled).

4. (Currently Amended)	The method of claim 1, wherein determining an optimal connection characteristics based on the context data comprises determining, based on the analysis of a plurality of points in time in the past, a latency threshold and a bandwidth threshold in view of the apps in use and the battery life available at the present time.

5. (Original)	The method of claim 4, wherein determining a best fit communication form further comprises:
determining which communication form is over the latency threshold and over the bandwidth threshold and results in the minimum battery drain.



7. (Original)	The method of claim 5, wherein the bandwidth threshold is determined by analyzing past performance of the portable computing device 500 was executing similar apps and determining the bandwidth that allowed for acceptable app performance.

8. (Currently Amended)	The method of claim 1, wherein the analysis uses supervised machine learning to review past communication form data and predicts communication performance given context data at that point in time.

9. (Currently Amended)	The method of claim 1, wherein the analysis comprises using reinforcement learning to analyze a user’s interaction with the device to understand the user’s preferences and tradeoff between communication form selection and battery life, and use that to determine optimal communication to be used.

10. (Currently Amended)	The method of claim 1, wherein the communication signals are tested by the portable computing device 500 to determine bandwidth availability, bandwidth latency, bandwidth error rate, and power usage by the portable computing device 500.

11. (Original) 	The method of claim 1, wherein the connection forms comprise:
	Wifi;

	4g;
	4g lte;
	5glow band;
	5g mid band; and
	5g mmWave.

12. (Currently Amended)	A tangible non-transitory computer readable medium physically configured to store computer executable instruction for a method of monitoring portable communication devices to analyze context data to maximize performance comprising:
	monitoring context data on a portable communication device of a user wherein context data comprises at least two of:
		time of day;
		location;
		signal strength of various communication forms;
		applications used;
		throughput needed for the applications;
		latency needed;
		battery usage;
	analyzing the context data;
determining an optimal connection characteristics based on the analysis of the context data;
receiving communication availability indications from a plurality of communication forms;
determining the communication characteristics of the communication forms wherein the communication characteristics comprise at least two of:
	latency;
	bandwidth;
	battery requirements;
	signal strength;
	error rate;
analyzing the communication characteristics;
comparing the communication characteristics to the optimal connection characteristics;
determining a best fit communication form; and
suggesting the best fit communication form be used; 
wherein analyzing the context data comprises:
		analyzing the total battery drain considering other the context data at a point in time;
		analyzing the drain rate of the battery for specific apps considering the context data at the point in time;
		analyzing the bandwidth usage rate for the specific apps at the point in time;
		analyzing the latency rate required by the specific apps at the point in time;
		analyzing the current battery level at the point in time; and
	analyzing the battery drain by each communication form.



14. (Canceled). 	

15. (Currently Amended)	The non-transitory computer readable medium of claim 12, wherein determining an optimal connection characteristics based on the context data comprises determining, based on the analysis of a plurality of points in time in the past, a latency threshold and a bandwidth threshold in view of the apps in use and the battery life available at the present time.

16. (Currently Amended)		The non-transitory computer readable medium of 15, wherein determining a best fit communication form further comprises:
determining which communication form is over the latency threshold and over the bandwidth threshold and results in the minimum battery drain.

17. (Currently Amended)		The computer non-transitory readable medium of claim 16, wherein the latency threshold is determined by analyzing past performance of the portable computing device was executing similar apps and determining the latency that allowed for acceptable app performance and determining the bandwidth that allowed for acceptable app performance

18. (Currently Amended)	A computer system comprising a processor physically configured according to computer executable instructions for a method of monitoring portable 
	monitoring context data on a portable communication device of a user wherein context data comprises at least two of:
		time of day;
		location;
		signal strength of various communication forms;
		applications used;
		throughput needed for the applications;
		latency needed;
		battery usage;
	analyzing the context data; 
determining an optimal connection characteristics based on the analysis of the context data;
receiving communication availability indications from a plurality of communication forms;
determining the communication characteristics of the communication forms wherein the communication characteristics comprise at least two of:
	latency;
	bandwidth;
	battery requirements;
	signal strength;
	error rate;
analyzing the communication characteristics;
comparing the communication characteristics to the optimal connection characteristics;
determining a best fit communication form; and
suggesting the best fit communication form be used; 
wherein analyzing the context data comprises:
		analyzing the total battery drain considering other the context data at a point in time;
		analyzing the drain rate of the battery for specific apps considering the context data at the point in time;
		analyzing the bandwidth usage rate for the specific apps at the point in time;
		analyzing the latency rate required by the specific apps at the point in time;
		analyzing the current battery level at the point in time; and
		analyzing the battery drain by each communication form.

19. (Canceled).	

20. (Canceled). 

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 


	monitoring context data on a portable communication device of a user
; (Col. 45; 52-Col. 46; 19);
However, none of the prior art cited alone or in combination provides the motivation to teach; wherein context data comprises at least two of: time of day;
		location;
		signal strength of various communication forms;
		applications used;
		throughput needed for the applications;
		latency needed;
		battery usage;
	analyzing the context data;
determining an optimal connection characteristics based on the analysis of the context data; receiving communication availability indications from a plurality of communication forms;
determining the communication characteristics of the communication forms wherein the communication characteristics comprise at least two of:
	latency;
	bandwidth;
	battery requirements;
	signal strength;
	error rate;
analyzing the communication characteristics;
comparing the communication characteristics to the optimal connection characteristics;
determining a best fit communication form; and
suggesting the best fit communication form be used;
wherein analyzing the context data comprises:
		analyzing the total battery drain considering other the context data at a point in time;
		analyzing the drain rate of the battery for specific apps considering the context data at the point in time;
		analyzing the bandwidth usage rate for the specific apps at the point in time;
		analyzing the latency rate required by the specific apps at the point in time;
		analyzing the current battery level at the point in time; and
	analyzing the battery drain by each communication form. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1, 4-12, 15-18, are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Casas, Pedro, et al. "Next to you: Monitoring quality of experience in cellular networks from the end-devices." IEEE Transactions on Network and Service Management 13.2 (2016): provides: A quarter of the world population will be using smartphones to access the Internet in the near future. In this context, understanding the quality of experience (QoE) of popular apps in such devices becomes paramount to cellular network operators, who need to offer high-quality levels to reduce the risks of customers churning for quality dissatisfaction. In this paper, we address the problem of QoE provisioning in smartphones from a double perspective, combining the results obtained from subjective laboratory tests with end-device passive measurements and QoE crowd-sourced feedback obtained in operational cellular networks. The study addresses the impact of both access bandwidth and latency on the QoE of five different services and mobile apps: YouTube, Facebook, Web browsing through Chrome, Google Maps, and WhatsApp. We evaluate the influence of both constant and dynamically changing network access conditions, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641